OPINION OF THE COURT
On summary consideration, order reversed and a new trial granted with costs to abide the event. A plaintiff in a wrongful death action is not held to as high a degree of *852proof as a plaintiff in a personal injury action and is entitled to benefit from every favorable inference which can reasonably be drawn from the evidence in determining whether a prima facie case has been made out (see Noseworthy v City of New York, 298 NY 76). In this case, the testimony of the marine mechanic, Albert Sabiston, raised an issue as to the existence of a leak in the fuel tanks of decedent’s boat on the day of the explosion sufficient to warrant sending the case to the jury.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.